OFFICE     OF THE    ATTORNEY        GENERAL        OF TEXAS
                                AUSTIN




Honorable John Stapleton
County Attorney
nora county
Ploptada, Texas
Dear Sir:
                           Opinion Ilo.o-
                           Re1 Aoor8lJity




         Wr are pleased t                                 Iotter of Deoembor
30, 1BSS. we pta0t0 rr0pl p
                                                     an eleotlon
                                                      mltruotbon




    or Pub110 Instruotlonanb appointed Clarsnoe
    Quif*e     County   Suparfntandsnt.w
             mat   pm   or   hai       8688, ~OCI~OLL'Oimti0tOt06 cltii
Statuto8, llM5, whioh ia       portlnent   to the faotr uhlah you preo-
ent prorides:
           ". . . and, if a majority of the gualiflbd
     property tnx-paying voter6 tot- at said oloo-
     tion ohall rota for the atmtlon 09 the offioo
     of county &uparint*ndontin 8a1e ootmty, tho com-
     mle0ioneTo*  Court, at It0 WXt  Ngalar term
     after the held* Of oaf6 lleotloa~ shall oraato
     the orrio of County Superinturdont, ana aom a
     Cowty Suporinten6aritwhoshall qualify under
     t&o Chapter and hold mmh ofi%ee ant11 the
     Iurt  ocmerel Bleetloa. . . .g (t3n~erooCFhg
     oarnJ

             A0 iu: riow     haW bUn able to a6oartain, them IO
w&wa~      oan  oonotrulng tha aborr gwted port1011of nrtiolo
     . In iilW66~~t~     the oaool of other joriodiotiono,  relr-
tit*  to the @raw "hea 6eImraleloation",     we hat6 fo\pld aon*
with root8   uu~Lo@oa8to thooe wuoh mu have praoonkb. mea
can0 r&or w ogpolatwato mida ror the unexpired term of
rariouo 0rri808 end ar* not relativeto tha ag ointmnua ma&o
to ffllnowly    ore&ad ofJio@o. After uonslaar~L thee* 0an0,
w find that the oourtaare la ooafllot aa to the smning 05
Waxs uuwral eleotion*. wuwrouo jtuio6lotlo~o            oonolado t&a*
thio @ran relatms to the ‘%efmral sloetlonR whloh io aoxt in
point   or tfiw. Otbrr $arioillotlono     adopt tba rule that *next
g u u r alleetio
             l          ne
                       rofsr8   to the ner t
                                           g8aaral lloot%en at whloh
a ltao0awor to the off&m uould Ime beon elrotod had therm
bral no raealloy.      The *ordineor the Conotitution    er tha Stat-
uteo or the partloalar        jarlo~latloaappears to ba tha control-
llng factor in each lnstanoe.
          Th666 6tutcbDPUlt6 are rsriflrb by the many eaoao whioh
we hwe ooaol6ered (txxm~~)row to mantlon here) aad by the
noto in SO L.B.A.  (19.s.J 369, ahloh otatao in parts

          *The aourto are In e+&liot a6 to the auanla@
     of the phrarw *next uowral el~aotian'or similar
     axprsosion,wed in the 0Eafntae provltUng for
     tb fius,qg oi vaoawl86 la publAo oiflooo. Ia
     the    abaenoe 6i 8peO%fiO ooSWtitUfioep1   or atah-
     tory    oonotruation,  mine Qcurto  take the view that
     ouoh    phra8so   awn thr  elaotion &am lB point   Of
     tlxw, whfl6 others &old that suoh phraos6 refer
     to the mxt ~leation at whlah a oubeeooor to the


                                                                          ..:
Honorable John Stapleton,Pago 3


        offloe would have been eleotad had   there   beon no
        Tnoanoy.
             ". . .
             "de was stated above, the term *next general
        elaatlon' has been held to mean the general eleo-
        tion next in point of SW, although, had there
        been no vacancy, no eleotlon to the offloe rould
        hare been held until 8ome aubsequont year.
        (Citing caeee)
             ". . .
             "On the other hand, It he6 been held that
        the phrase *next general eleotlon* refers to the
        general eleotlon at whloh the oiiloe would have
        been tilled had there been no raeanoy. toit4
        oPoea; . . .*
          In view oi these oondltioaoend olrauwtwaa~,     we
mot  resort to a oonotruotionOS our onn otatateo to detarmlne
the meaning of the phrase "next general elaotionW, and not
blindly adopt the rule or another jnrlodlatlonwhose partioular
oonetltatlonor etatutes ara worded dlfiterontly  from our own.
           In eonstruing otatate8, a0 a general rule, words In
6omuon nne, when oontaind in a etatute, will bo read aooord-
ing to their natnral, ordinary and populer m&a&g.     Also en
aat should be given a fair, rational,reasonable and oenaible
oonotruotlon,oonalderingltn langnago and oubtbjoat  matter.
These rules are so well establisheda&d familiar that no author-
ity lo aeoeesary.
          *It is", aleo~ *the general pollay ot the law to till
raoanoiea In an electMe oifla8 at an eleotlon a0 Soon as prao-
ticable after the vaaanoy OOOUITO. hat6 ~‘8.~ohroader, 99 lfeb.
959, ll3 B.W. 192". ~,stat.e
                           ex rel. Roerlok TO. Board of Com*ra.
of Lyman County, et al, S.D. 1914, 14s 91.11. 348; See aleo 46
Corpue Jurie, Sao. 121, p. 994, and oases olted. (3nderscoriW
ours)
          Thj.8rule is followed in Taxaa ae Is ehom by the ease
OS Dobkina VB. Beaae, CIT. App. 3929, 19 S.W. (26) 81, whera the
oourt, on p. 83, sald:
        "'As was said by Judge Moore in Wright w?. Adam@,
        45 TBX~ 134, It is believed, moreoter, to be a
Eonorable Johu Stapleton,Page 4


        sop06 rule of oonetruotlon,which holds, when the
        duration or tar6 ot an orrice which Is rillea by
        popular eleotion la a queatlon or doubt or up-
        oartainty,that the interpretationIs to be tol-
        lowed whloh limits it to the shortest tixie,and
        rOtum3 to the people at the earllaet period the
        parer and authority to refill it. . . .**
             Article 2930, Veruon~8 Annotated Civil Statutes   of
1925,    provides In part:
             "A general eleotlon shall be held on the
        fir& Tuesday after the first Monday iu Wove6-
        bar, A. D. 1926, and every two yeara thereafter,
        at suoh plaoes as eay be prescribed by Law, after
        notloe as presorlbed by Law. . . .v
          BY virtue ~0sthe last quoted portion or Article 2930
and the rules of conatruotlonabove @et out, It lo the opinion
of this depaxtxmntthat it will be neoeesary to hold a6 eleotiou
falsity    Superintendentof Public Inotruotloufor Floyd County
        . Suoh ie the ooncluolonreached by giving the quoted
portion 0r Artlole 2688, supra, Its natural, ordluarp, reaoon-
able and senalble ocmotruotion, and by ratuming to th6 people
at the earliest period the power sad authority to rail11 the
deat Iv4 offloe.

          The rora *naxtw, in oon5on parlauoe, mane a6eare6tv
au& la so derlnod in Webster*8 Wew InternationalDictionary.
The general eleotion to be held In 194C. in oompllanoewith
Article 2930, eupra, Is the general lleotlon wnaarestw to the
tima 0r appointmentor y0ux present County superintendentol
Pub110 Xnstruotlon.
          The oonotrudtlonwe have plaoed on that portlon of
ArtiOle 2088, oupra, which is pertinent to the facts whioh you
have presented, la supportedby an opiuion rendered by this
department,Ho. O-1664. The stat&a under cou6ideratlOuin
that opinion was Art1016 2355, Veruon*o Revleed Civil Statute@,
1925, and its terminology ia vary almilar to that portion of
A+iole 2888 whlah we are Oousldering. We quota Article 2355:
             *The Couxt shall have powOr to fili vacauczles
        In the office of: County Judge, Connty Clerk,
        sherirf, county AttornOy, county heamuer, Coun-
        ty Surveyor, Couuty Ride Iuapeotor,Aaaaaaor of
        Taxee, Collsotor of Taxes, Justices of the Paaae,
Honorable John Stapleton,Page 3


    Constables,and County Superintendentof Publio
    Instruotion. Suoh racanoiea shall be filled by
    e majority rote of the members of said Court,
    present tendvoting. and the person chosen shall
    hold office until the next general eleation.
    AS amended iLets19    40th I,    1 t C.S., p.
    248, ch. 90, 6 1." (Onderet%g     &me)
         The feet.8presented in OpinionHo. O-1664 were stated
as follows:
          "*In my special ease, my hueband's term would
    have expired January 1, 1943, since this is e
    rotu year ofiiee and he had served not quite one
    year 0r his term. I am told that I oan hold it
    until the next general eleotion, but it seems to
    me this should be interpretedas aeaning anti1
    the next general eleotion for this office, which
    would ooeur in 1942. Whioh interpretatioais
    correet?*~
         On the basis of these faots, the op5nlon 8tated:
          wPrior to 19S1, the offiee of aounty eehool
    superintendentwas ror a term or two years. Sin88
    1931, ths offiae of eoanty sohool superintendent
    has been ror a term of fom years. The other
    eofmty offiaes emmrated in Article 2333 are for
    terms or two years. There are numerous aistriat
    and state offieea ror longer terms than two yems.
    and irreapeotireof the length of the unexpited
    term of the appointee'spredecessor,the appointee
    may only hold office until the next general eleo-
    tion.   There has been no judicial constrnetionof
    Article 2333, aforesaid,a8 to the offioe of eolmty
    8Ohwl superintendent. However, the language ir
    olear aad is not subject to a contrary eonstruetioa
    than that the appointee must be up'ror eleetion,
    and that the offioe is open to election at the
    next general ebetiOB, and that the term of the
    appointee till expire 0B Jarmary 1st r0nowing
    the aext general election. That ill,where an
    elective orriae is raeant asd is filled by appoint-
    ment of the Oo~ernor or ComaissioBers*Court, swh
    appointitspower is only a matter or expedienoy in
    that the will and power of the ,peoplewill prevail
    to -me the incumbent at the next geaeral d8OtiOn."
    Bonoreble John Stapleton,Peg8 6


              IB an8wer to your seoand question, you ere respeet-
    fully adrlwd that, in our opiaion, the peraon elected to the
    offiee of County Superintendentof Public Instruotionat the
    next general eleotion will be eleeted for a term of four years.
              howhere, have we been able to find any provision fn
    the Statute8 or ConstitutionOf this State requiring the goun-
    ty Superintendentsof the various oouBtle8 to be sleeted at
    the 8aiS8general eleotion;nor have we found any prorlrrion
    that would require the oounty superintendentto be elected et
    aBy speoifio general eleotion, end then at the end of regular
    iatenalsl thereafter.
             Attention is direoted to that portion of Art1018
    2686, supra, whioh provides:
             "The Commissioners~ Court of every couuty
        having three thousand (3,000) eoholastiopopule-
        tion or -1-8 es shown by ths preo8ding seholas-
        tie oeneue, shall et 2 general Eleotion provide
        for the election of a County Superintendentto
        sene.ror a term 0r rour  (4) J%@U8, . . .*
        (UBd8r8OOring0Ul-S)
              Thie prori8ioa olearly indloates that county superin-
    tendents are not required to be elected at any epeaifie general
    el8otion, but, 08 the other hand, 8ueh offioers may be el88ted
    at any general eleotion presoribed by hrtiole 2920, eupre pro-
    vided, or course, all other neaessary requirementsare mei .
              In view of this provision,and oonolusion,end by
    virtue of the faot that the present county superintendentOf
    Floyd County was not appointed to fill an uuexplrod term of a
    previous offleer, there 18 nothiBg whioh would limit the per808
    eleoted at the next general eleotion to a term of less than
    r0l0rpears.
              fitiole 26SSa, Vernon's Annotated Civil Statutes,
    1925, provides:
              *J.Ball oountiea in which the eopnty euperin-
         tendent of sohoole is ahosen by popular 8leetiOn
         the term 0r orrioe shall be roar y8ars.*
              Sj.heethe County Superintendentof Public In8trQotiOn




c
Honorable Johu Stapleton,Page 9


is to be elected at the next general eleotion, and since suoh
orricer will not be dleoted to fill en unexpired term of the
previoue superintendent,it is our ~pinlon that such duly
eleoted officer will be entitled to a four year term as pro-
vided for in mtlcle 2688a, supra.
                                      Yours   very   truly

                                  ATTORNEY GENER&L OF TFXAS



                                               %alter R. Kooh
                                                    Assistant




Hs:jm